Title: From George Washington to Alexander Scammell, 27 July 1781
From: Washington, George
To: Scammell, Alexander


                  Dr Sr
                     
                     Head Quarters July 27. 1781
                  
                  I am informed by Capt. Pray of the Water Guard that there is a quantity of Forage, lately deposited on the Banks of the North River between Philips & Kings Bridge, by Order of Col. Wurmb, for the purpose of being transported by Water to the Enemy.  You will be pleased to have a Party of Infantry & Cavalry detached, from Your Command & Col. Sheldon’s Corps, to ascertain at what place or places the Hay is, whether it can be brought off, what quantity there is supposed to be, & how Many Carts or Waggons will be necessary for the transportation.  I shall expect your Report as soon as conveniently may be.  With great regard I am Dr Sr &c.
                  
               